Citation Nr: 0639061	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include headaches and blackouts.

2.  Entitlement to service connection for residuals of a head 
injury to include a scar. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case had various periods of service in 
the Army National Guard (ANG), including a period of active 
duty for training (ACDUTRA) from April 22, 1994 to May 6, 
1994. 

Regarding the appellant's headaches and blackouts, this 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant's notice of disagreement was received in March 
2003.  A statement of the case was issued in June 2003, and a 
substantive appeal was received in June 2003.  

Regarding the appellant's scar, this matter comes before the 
Board on appeal from an August 2003 rating decision by a RO 
of the VA.  The appellant's notice of disagreement was 
received in September 2003.  A statement of the case was 
issued in August 2004, and a substantive appeal was received 
in August 2004.  

The appellant appeared before a Decision Review Office (DRO) 
in January 2004.  A DRO conference report is of record.  In 
his substantive appeal received in June 2003, the appellant 
indicated that he wanted a Board hearing at the RO.  A 
hearing was then scheduled for March 2005, but the appellant 
failed to appear.  


FINDINGS OF FACT

1.  Residuals of a head injury to include headaches and 
blackouts did not have their onset during a period of 
ACDUTRA, or within one year of a period of ACDUTRA lasting 
more than 90 days.

2.  Residuals of a head injury to include a scar did not have 
its onset during a period of ACDUTRA, or within one year of a 
period of ACDUTRA lasting more than 90 days.


CONCLUSIONS OF LAW

1.  Residuals of a head injury to include headaches and 
blackouts were not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101 (24), 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307 (2006).   

2.  Residuals of a head injury to include a scar was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 101 (24), 
1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The July 2002 and June 2003 
VCAA letters effectively notified the appellant of the 
evidence needed to substantiate his claims as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the July 2002 and June 2003 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
He was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the July 2002 letter was sent to the appellant prior 
to the February 2003 rating decision denying service 
connection for headaches and blackouts.  Also, the June 2003 
letter was sent to the appellant prior to the August 2003 
rating decision denying service connection for a scar.  The 
VCAA notices were therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided July 2002 and June 2003 VCAA letters with notice of 
what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his disability claim or the 
effective date of the disability.  To the extent that such 
notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  In 
January 2003, when the appellant was informed that emergency 
room treatment records from Carolinas Hospital System were no 
longer available, he requested that a decision be made on his 
claim based on the evidence of record.  He also noted that he 
had no further evidence to submit.  Although the appellant 
was not afforded a VA examination, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

Analysis

The appellant is claiming entitlement to service connection 
for residuals of a head injury to include headaches, 
blackouts, and a scar.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

The appellant claims that he injured his head during his 
April 1994 North Dakota National Guard's annual training.  

In a notice of disagreement received in March 2003, the 
appellant stated that he has had tension, headaches and 
blackouts since injuring his head during active duty for 
training in the National Guard.  He stated that his head was 
bleeding and that he was knocked out.  He noted a scar on his 
head.  He stated that, at the time, he was taken to the first 
aid room and later to the barracks where he was given 
painkillers.  

In a statement received in July 2003, the appellant noted 
that he was treated by a medic and then sent to the barracks.  
He noted that he went back for severe headaches and was given 
medication.  

Later, in his substantive appeal received in August 2004, the 
appellant noted the lack of in-service evidence and explained 
that when the accident happened, he was told not to report 
it.  The appellant again referred to a scar on his head.

The Board finds there is no competent evidence of record 
documenting the presence of headaches, blackouts, and/or a 
scar during ACDUTRA in April 1994 to May 1994 in the service 
medical records or shortly thereafter.  There is no evidence 
that the appellant had seen a medic as he had stated.  
Further, there were no line of duty determinations from the 
National Guard indicating that the appellant had been injured 
during ACDUTRA in April 1994 to May 1994.  The appellant's 
assertions are unsupported by the evidence of record.  

In his notice of disagreement received in March 2003, the 
appellant noted that after training he sought treatment from 
Raymond K. Allen, M.D. and an emergency room.  In his July 
2003 letter, he further noted that the medical records were 
no longer available at the hospital where he was seen for 
headaches and blackouts in 1994 and 1995.  The Board does 
note that in January 2003, the RO informed the appellant that 
his emergency room treatment records from Carolinas Hospital 
System were no longer on file since the hospital did not keep 
ongoing records of emergency room treatment.  Records 
received from Dr. Allen, however, did not include any records 
showing treatment in 1994 and 1995 for headaches, blackouts, 
and/or a scar.  

A June 2002 medical record from the Williamsburg Regional 
Hospital notes that the appellant reported having headaches 
in the last month.  No medical opinions were made, however, 
regarding the etiology of the headaches.  The Board further 
notes that the rest of the medical records are negative for 
further complaints or treatments for headaches, and are 
negative for any complaints or treatments for blackouts, 
and/or a scar.  Available medical records from Dr. Allen. in 
2000 and the rest of the medical records from Williamsburg 
Regional Hospital in 2002 are silent for any complaints or 
treatments for headaches, blackouts and/or a scar.  Overall, 
post-service medical records reflect complaints and 
treatments for pain for other parts of his body.

The Board also notes that there is no evidence of a 
continuity of symptomatology after service.  As noted above, 
the appellant stated that he was treated in 1994 and 1995.  
In various statements, the appellant not only noted that 
these medical records were no longer available, but also that 
he stopped seeking treatment from the hospital due to medical 
expenses.  Assuming for the sake of argument that the 
appellant was treated at that period of time, with the 
exception of the June 2002 medical records, it does not 
appear to the Board that there were any other complaints or 
treatments for headaches, blackouts, and/or a scar.  What the 
appellant claims to have in 1994 and 1995, and the headache 
the appellant did report in June 2002 appears to be acute and 
transitory in nature.  

The Board acknowledges the appellant's contention that his 
headaches, blackouts, and scar were due to a head injury 
sustained while on ACDUTRA.  However, although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

It is further noted that although the VA has a duty to assist 
the veteran in providing medical examination or obtaining 
medical opinions, the evidence of record does not warrant 
such action.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)-
(d).  As noted above, the information and evidence of record 
does not establish that the appellant suffered an event or 
injury in service.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.19 (c).  A medical examination based on a claims file 
containing no supporting evidence of the claimed incident 
would amount to pure speculation.  

Overall, the medical evidence shows that the appellant did 
not have headaches, blackouts, or a scar during service or 
shortly thereafter.  Thus, a preponderance of evidence is 
against the appellant's claims.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107.


ORDER

The appeal as to both issues is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


